Exhibit FOR IMMEDIATE RELEASE-March 26, 2009 Anchor Funding Services, Inc. reports fiscal 2008 results. Boca Raton, Fl. (PR Newswire)/March 26, 2009 – Anchor Funding Services, Inc. (OTC Bulletin Board Symbol “AFNG”) announced today its results for 2008.The company reported 2008 finance revenues of $1,252,476 as compared to $423,024 for the comparable period of the prior year.The company also reported a 2008 net loss of $(1,267,608) as compared to $(1,046,680) for the comparable period of the prior year.The increase in financing revenues is attributable to the company’s investments in launching various sales initiatives. The net loss is attributable to the costs associated with our sales initiatives, hiring marketing and operations personnel, and increases in general and administrative costs and compliance costs as a public reporting company. Morry F.
